 



Exhibit 10.1

     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

THIS S-92 NEW HELICOPTER SALES AGREEMENT, dated as of the Acceptance Date stated
below, is made by and between Sikorsky Aircraft Corporation (“Sikorsky”) and the
Customer named below.

I.   DEFINITIONS / INFORMATION FOR THIS AGREEMENT

           
 
  Customer:   Bristow Group              
 
         
 
  Sikorsky Contract No:   92I006307              
 
         
 
  Offshore Oil Helicopter
Quantity:   Two              
 
         
 
  Scheduled Presentation Date
Helicopter:      
 
         
 
       Helicopter #1:   December 2006, or sooner at Sikorsky’s option.  
 
         
 
       Helicopter #2:   January 2007, or sooner at Sikorsky’s option.          
   
 
         
 
  Scheduled Presentation Date
Completion Services:      
 
         
 
       Helicopter #1:   March 2007, or sooner at Sikorsky’s option.  
 
         
 
       Helicopter #2:   April 2007, or sooner at Sikorsky’s option.            
 
 
         
 
  Prices:      
 
         
 
       ***   ***                

         
Enclosure to
SPB 6307
     
Page 1 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

                   
 
  Payment Schedule:    
 
       
 
       ***   ***
 
                 
 
  Option Payments:    
 
       ***   ***
 
                 
 
  Customer’s Contact for
Technical Issues:              
 
       
 
  Customer’s Address for
Legal Notices:              

II.   SIKORSKY’S COMMITMENTS TO THE CUSTOMER   1.   Sale — Sikorsky shall sell
and deliver to the Customer, and the Customer shall purchase from Sikorsky, the
Quantity of Sikorsky Model S-92 Helicopters equipped with the items of
additional equipment specified in Exhibit A, Part 1 (the “Helicopter”). In
addition, Sikorsky shall sell and perform the Completion Services for Customer
and Customer shall purchase the Completion Services on the Helicopter, which
will then be equipped with the items of additional equipment specified in
Exhibit A, Part 2, (the “Offshore Oil

         
Enclosure to
SPB 6307
     
Page 2 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

    Helicopter”). The Helicopter shall be accepted at Sikorsky’s designated
facilities in Stratford, Connecticut (the “Designated Facility”) and title to
the Helicopter shall be transferred to the Customer or Customer’s designee
subject to Article VII, paragraph 1. Subsequent to the title transfer, Sikorsky
shall retain custody of the Helicopter for the purpose of the performance of the
Completion Services. As part of the Completion Services, Sikorsky will transport
the Helicopter, at its expense, from the Designated Facility, to Sikorsky’s
designated completion center (the “Completion Center”) via ferry flight. Upon
its arrival at the Completion Center, the Helicopter shall be inducted into the
facility in order to allow the performance of the Completion Services.      
Subsequent to the arrival of the Helicopter at the Completion Center the
configuration items specified in Annex 1 to Exhibit A, in addition to any
configuration items that by their nature require deletion from the Helicopter to
accommodate Customer’s requested final configuration items, shall be removed
from the Helicopter and retained by Sikorsky. These configuration items shall be
either deleted or replaced by the Customer’s designated items in Exhibit A,
Part 2 as part of the Completion Services. Customer and Sikorsky shall review in
greater detail the list of configuration items that will be included in the
Helicopter and the Offshore Oil Helicopter in accordance with the Configuration
Finalization review provided in Section 5 of Article VI.   2.   Publications and
Training — In conjunction with the sale of the Helicopter, Sikorsky agrees to
provide: (i) the technical publications described in Exhibit B and (ii) the
training described in Exhibit C.   3.   Helicopter Warranty — Sikorsky’s
warranties and Customer’s remedies are set forth in Exhibit D.   4.   Spare
Parts Provisioning and Technical Support — Spare Parts Provisioning and
Technical Support are set forth in Exhibit E.   5.   Options — Customer shall
have the following options to purchase additional Offshore Oil Helicopters:

  a.   Customer shall, prior to 5:00PM EST on September 30, 2006, have the
option to purchase up to five (5) additional Offshore Oil Helicopters
(“Helicopter 3, 4, 5, 6 and 7” respectively, and collectively, the “Option A
Helicopters”) under this Agreement for delivery in 2007. This option shall
expire and Customer shall have no further right to exercise this option as of
5:00PM EST on September 30, 2006. The prices applicable to the Option A
Helicopters shall be as follows:

                                      Scheduled   Scheduled         Completion  
Offshore Oil   Presentation   Presentation Option A   Helicopter Unit   Services
Unit   Helicopter Unit   Date   Date Completion Helicopter   Price   Price  
Price   Helicopter   Services 3   ***   ***   ***   ***   *** 4   ***   ***  
***   ***   ***

         
Enclosure to
SPB 6307
     
Page 3 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

                                      Scheduled   Scheduled         Completion  
Offshore Oil   Presentation   Presentation Option A   Helicopter Unit   Services
Unit   Helicopter Unit   Date   Date Completion Helicopter   Price   Price  
Price   Helicopter   Services 5   ***   ***   ***   ***   *** 6   ***   ***  
***   ***   *** 7   ***   ***   ***   ***   ***

  b.   Customer shall, prior to 5:00PM EST on March 31, 2007, have the option to
purchase up to four (4) additional Offshore Oil Helicopters (“Helicopter 8, 9,
10 and 11” respectively, and collectively, the “Option B Helicopters”) under
this Agreement for delivery in 2008. This option shall expire and Customer shall
have no further right to exercise this option as of 5:00PM EST on March 31,
2007. The prices applicable to the Option B Helicopters shall be as follows:

                                      Scheduled   Scheduled         Completion  
Offshore Oil   Presentation   Presentation Option B   Helicopter Unit   Services
Unit   Helicopter Unit   Date   Date Completion Helicopter   Price   Price  
Price   Helicopter   Services 8   ***   ***   ***   ***   *** 9   ***   ***  
***   ***   *** 10   ***   ***   ***   ***   *** 11   ***   ***   ***   ***  
***

  c.   Customer shall, prior to 5:00PM EST on June 30, 2007, have the option to
purchase up to four (4) additional Offshore Oil Helicopters (“Helicopter 12, 13,
14 and 15” respectively, and collectively, the “Option C Helicopters”) under
this Agreement for delivery in 2008. This option shall expire and Customer shall
have no further right to exercise this option as of 5:00PM EST on June 30, 2007.
The prices applicable to the Option C Helicopters shall be as follows:

                                      Scheduled   Scheduled         Completion  
Offshore Oil   Presentation   Presentation Option C   Helicopter Unit   Services
Unit   Helicopter Unit   Date   Date Completion Helicopter   Price   Price  
Price   Helicopter   Services 12   ***   ***   ***   ***   *** 13   ***   ***  
***   ***   *** 14   ***   ***   ***   ***   *** 15   ***   ***   ***   ***  
***

  d.   Customer has paid the First Option Deposit in partial consideration of
Sikorsky providing Customer with the option to purchase the Option A
Helicopters, the Option B Helicopters and the Option C Helicopters. The First
Option Deposit shall be credited in equal amounts to the Advance Payment of each
Option A Helicopter, Option B Helicopter or Option C Helicopter that Customer
elects to purchase. *** In further consideration of Sikorsky providing Customer
with the option to purchase the Option A Helicopters, the Option B Helicopters
and the Option C Helicopters, Customer agrees to pay the Second Option Deposit
to Sikorsky no later than June 29, 2006. The Second Option Deposit shall be

         
Enclosure to
SPB 6307
     
Page 4 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

      credited in equal amounts toward the payments that become due on the
Option A Helicopters. ***     e.   Except as modified by this section 5, and
except for payment of the First Option Deposit and the Second Option Deposit,
all other terms of this Agreement shall apply to the Option A Helicopters,
Option B Helicopters and Option C Helicopters upon the exercise of such options
by the Customer and Sikorsky and the Customer shall execute an amendment to this
Agreement to reflect the exercise of the applicable option, the specific
delivery dates and prices applicable to such option and the inclusion of any
additional configuration items.

III.   INSPECTION, ACCEPTANCE, DELIVERY AND TITLE TRANSFER   1.   Presentation
for Acceptance — The Helicopter shall be presented for acceptance at the
Designated Facility on the Scheduled Presentation Date Helicopter. During such
presentation, the Customer shall be entitled to a standard acceptance test
flight for each Helicopter. Customer’s obligation to purchase the Helicopter is
conditioned upon and subject to Customer being satisfied that the Helicopter is
in airworthy condition with all flight critical systems functional and in proper
working order, and has been manufactured in accordance with the specifications
of this Agreement and that the Helicopter has no damage, corrosion or other
defects.   2.   Acceptance, Delivery and Title Transfer — After presentation,
Customer shall evidence its acceptance of the Helicopter by executing a
Certificate of Helicopter Acceptance in the form of Exhibit F Part 1.
Thereafter, Sikorsky shall deliver to Customer, or Customer’s designee in
accordance with Paragraph 3 of Article VII hereof, a Bill of Sale and a
Certificate of Airworthiness to evidence delivery and title transfer. The
Helicopter shall be delivered Ex Works (Incoterms 2000) from the delivery
facility.   3.   No Prospective Registration of Interest — Prior to the transfer
of title as provided in this Agreement, Customer, without the prior written
consent of Sikorsky, shall neither register nor consent to the ability of any
person to register any interest in the Helicopter or its engines on the
International Registry, including without limitation, any prospective
international interest, pursuant to that body of law known as the Cape Town
Treaty Convention on International Interests in Mobile Equipment and the
Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment (the “Cape Town Treaty”). Any consent by
Sikorsky to registration of any interest in the Helicopter or its engines shall
be subject to, among other things at Sikorsky’s sole discretion, receipt by
Sikorsky of all payments due under this Agreement at the time of title transfer
of the Helicopter to Customer. Registration of any interest under the Cape Town
Treaty in violation of this paragraph shall be deemed ineffective as against
Sikorsky and Customer shall immediately upon request of Sikorsky and at

         
Enclosure to
SPB 6307
     
Page 5 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

    Customer’s expense, take all required action to remove any such interest or
other encumbrance on the Helicopter in connection therewith.   4.   Risk of Loss
— Sikorsky shall have risk of loss of the Helicopter, subsequent to the transfer
of title through Customer’s acceptance of the Completion Services. In the event
that the Helicopter is damaged or the functionality is in any way compromised
during the conduct of the Completion Services, Sikorsky shall be required, as a
part of the Completion Services, to repair such damage or restore such
functionality. Customer agrees that any insurance proceeds for such repair shall
be paid directly to Sikorsky. In the event that the Helicopter is damaged beyond
repair, Sikorsky shall, at Customer’s option, provide Customer with a substitute
new S-92 Helicopter in the next available delivery position under the same terms
and conditions of this Agreement, however, should the next available delivery
position extend beyond twelve (12) months after the Scheduled Presentation Date
Helicopter, the Helicopter and the Completion Services may be subject to price
adjustment, or Sikorsky or the insurance company shall promptly refund to
Customer all amounts theretofore paid by Customer with respect to the purchase
price thereof.   5.   Presentation of Completion Services for Acceptance — Upon
the completion of the Completion Services, the Offshore Oil Helicopter shall be
presented for technical acceptance of the work performed at the Completion
Center on the Scheduled Presentation Date Completion Services. During such
presentation, the Customer shall be entitled to a standard acceptance test
flight for each Helicopter. Customer’s obligation to accept the Offshore Oil
Helicopter is conditioned upon and subject to Customer being satisfied that the
Completion Services have been satisfactorily completed and that the Helicopter
as previously accepted by Customer, is in airworthy condition with all systems
functional and in proper working order.   6.   Acceptance of Completion Services
— After the completion of the inspection, the Offshore Oil Helicopter shall be
presented to Customer for final acceptance of the Completion Services at the
Designated Facility. Customer shall evidence its acceptance of the Completion
Services by executing a Certificate of Acceptance of the Completion Services in
the form of Exhibit F Part 2. Thereafter, *** Sikorsky shall provide to Customer
a FAA return to service certification and, if applicable, an Export Certificate
of Airworthiness, and the Offshore Oil Helicopter shall then be at Customer’s
risk. If applicable under the terms of this Agreement, Sikorsky retains the
right to utilize its own freight forwarder for the preparation and booking of
any export shipment.   IV.   PRICE/PAYMENT SCHEDULE   1.   Price/Payment
Schedule — The Customer shall pay to Sikorsky the payments set forth below by
wire transfer to Sikorsky’s Account No. 57-56685 ABA No. 071-000013
SWIFT:FNBCUS44 at BANKONE N.A., 1 Bank One Plaza, Chicago, IL 60670 (or

         
Enclosure to
SPB 6307
     
Page 6 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

    another account that Sikorsky may designate in writing), as follows:      
***   V.   TERMS AND CONDITIONS   1.   Excusable Delays — Customer acknowledges
that the goods called for hereunder are to be manufactured for Customer to
fulfill this Agreement and that the delivery dates are based on the assumption
that there will be no delay due to causes beyond the reasonable control

         
Enclosure to
SPB 6307
     
Page 7 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT



    of Sikorsky. Sikorsky shall not be charged with any liability for delay or
non-delivery when due to delays of suppliers, acts of God, terrorism or the
public enemy, compliance in good faith with any applicable foreign or domestic
governmental regulation or order whether or not it proves to be invalid, fires,
riots, labor disputes, unusually severe weather, or any other cause beyond the
reasonable control of Sikorsky. To the extent that such causes actually retard
deliveries on the part of Sikorsky, the time for Sikorsky’s performance shall be
extended for as many days beyond the delivery date as are required to obtain
removal of such causes. This provision shall not, however, relieve Sikorsky from
using reasonable efforts to avoid or remove such causes and continue performance
with reasonable dispatch whenever such causes are removed.   2.   Inability Or
Refusal To Pay — If Customer is unable or refuses to make payment to Sikorsky in
accordance with any of its obligations to Sikorsky, Sikorsky may, at its option,
terminate this Agreement by giving to Customer written notice of its intention
to terminate. Upon such termination, Sikorsky shall be relieved of any further
obligations to Customer and Customer shall (i) reimburse Sikorsky for its
termination costs and expenses and a reasonable allowance for profit and (ii) to
the extent Customer holds title to the helicopter for which Customer is unable
or refuses to make payment to Sikorsky, immediately upon request of Sikorsky,
and at Customer’s expense, execute such documents as are necessary to transfer
title to such helicopter to Sikorsky free and clear of any and all encumbrances.
All sums paid to Sikorsky from whatever sources may be retained by Sikorsky and
applied toward any amount owed to Sikorsky. In addition, Sikorsky shall have the
right to reduce and set-off against any amounts payable by Sikorsky to Customer
or against Customer’s property in Sikorsky’s possession any indebtedness or
other claim which Sikorsky may have against Customer. The excess, if any, of
such sums over the total termination amount shall be returned to the Customer by
Sikorsky.   3.   Taxes — In addition to the Total Contract Price, the Customer
shall be responsible for payment of any and all taxes (including any sales and
use tax, but not including Sikorsky’s income taxes), which may be imposed by any
taxing authority arising from the sale, delivery or use of the
Helicopter/Offshore Oil Helicopter. If Sikorsky is held responsible by any
taxing authority for collection or payment, either on its own behalf or that of
the Customer, Customer shall pay all such taxes to Sikorsky upon receipt by
Customer from Sikorsky of its bill therefor. Customer shall provide pertinent
exemption and related certificates to Sikorsky thirty (30) days prior to the
Scheduled Presentation Date of the Helicopter and/or Completion Services.
Customer’s obligations under this Paragraph 3 shall survive delivery hereunder.
  4.   Limitation Of Liability — With respect to any Offshore Oil Helicopter,
part or service purchased under this Agreement and alleged to be the direct or
indirect cause of any loss or damage to the Customer, the sum equal to the
invoiced price of such Offshore Oil Helicopter, part or service shall be the
ceiling limit on Sikorsky’s or any of its affiliate’s liability whether founded
in contract or tort (including negligence, strict tort liability or breach of
warranty), arising out of or resulting from (i) this Agreement or the

         
Enclosure to
SPB 6307
     
Page 8 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

    performance or breach thereof, or (ii) the design, manufacture, delivery,
sale, repair, replacement, or any use of such Offshore Oil Helicopter, or
(iii) the furnishing of any such service. In no event shall Sikorsky or any of
its affiliates have any liability for any incidental or consequential damages.  
5.   Assignment/Construction/Merger

  a.   This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the parties hereto, but it may not be voluntarily
assigned, wholly or in part, by either party hereto without the prior written
consent of the other party; provided however, that Sikorsky shall have the right
to assign this Agreement to a wholly owned subsidiary or affiliate of Sikorsky.
    b.   This Agreement shall be interpreted in accordance with the plain
English meaning of its terms, and the construction thereof shall be governed by
the laws of the State of Connecticut, United States of America (without regard
to its choice of law principles).     c.   The terms and conditions contained in
this Agreement constitute the entire agreement between the parties hereto and
shall supersede all previous communications, representations or agreements,
either oral or written, between the parties hereto with respect to the subject
matter hereof, and no agreement or understanding varying or extending the same
will be binding upon either party hereto unless in writing, signed by a duly
authorized officer or representative thereof.

6.   Notices — All notices or communications of any kind under and with respect
to this Agreement shall be in the English language. All legal notices shall be
given by hand delivery or registered mail and, if to the Customer, shall be
addressed as indicated in Article I; and if to Sikorsky, shall be addressed to
Sikorsky Aircraft Corporation, 6900 Main Street, P. O. Box 9729, Stratford,
Connecticut 06615, U.S.A., Attention: Vice President — Contracts and Counsel.
The effective date of each such notice shall be the date it is received.   7.  
Non Disclosure—With exception for the existence of this Agreement, the parties
hereby agree that neither party shall disclose to any third party the contents
of this Agreement without the prior written approval of the other party except
as may be required in the performance of this Agreement.   VI.   HELICOPTER
RELATED PROVISIONS   1.   Type Design and Production Approval — The Federal
Aviation Administration (FAA) has granted Sikorsky Type Certificate R00024BO for
the S-92A aircraft with GE CT7-8 engines. The Helicopter is manufactured in
accordance with the U.S. Department of

         
Enclosure to
SPB 6307
     
Page 9 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

    Transportation, Federal Aviation Administration (FAA) Regulation Part 21.

2.   Special Flight Tests — Flight test work required for prototyping,
functional checkout, or qualification of any additional equipment contracted may
be performed by Sikorsky on the Helicopter and the Offshore Oil Helicopter prior
to title transfer thereto or final delivery thereof, respectively, to the
Customer. The delivery of the Helicopter or the Offshore Oil Helicopter may be
delayed to the extent necessary to accomplish the flight test work objectives
without any liability on the part of Sikorsky for any such delay. In the event
the Helicopter or Offshore Oil Helicopter is destroyed during the period of such
flight tests, such destruction arising from any cause whatsoever, Sikorsky
shall, at Customer’s option, provide Customer with a substitute new S-92
Helicopter in the next available delivery position under the same terms and
conditions of this Agreement, however, should the next available delivery
position extend beyond twelve (12) months after the Scheduled Presentation Date
Helicopter, the Helicopter and the Completion Services may be subject to price
adjustment, or Sikorsky or the insurance company shall promptly refund to
Customer all amounts theretofore paid by Customer with respect to the purchase
price thereof.   3.   Customer’s Changes to Configuration and Additional
Equipment — In the event that Customer desires to change the Helicopter
configuration and/or obtain additional equipment for the Helicopter, the parties
must agree to a mutually acceptable amendment to this Agreement reflecting such
technical changes and setting forth any changes in the price and/or delivery
schedule. For this purpose, the Customer hereby appoints the Customer’s Contact
for Technical Issues as set forth in Article I, which person has authority to
negotiate any such changes with Sikorsky and execute a legally binding Amendment
reflecting such technical, price and/or delivery changes.   4.   Sikorsky
Specification Changes — Before the Scheduled Presentation Date Completion
Services, Sikorsky reserves the right to make any substitution or amendment to
Exhibit A that it deems necessary in order to ensure that the Helicopter and/or
Offshore Oil Helicopter complies with any airworthiness requirement or any
mandatory airworthiness directive or service bulletins affecting the Helicopter
and/or Offshore Oil Helicopter issued by Sikorsky, any vendor or the FAA.   5.  
Configuration Finalization — To facilitate finalization of the configuration for
the Helicopter(s) and in furtherance of assisting Customer with respect to any
customer changes contemplated in Paragraph 3 of this Article VI, Sikorsky and
Customer agree as follows:

  5.1   Customer Guidance — Not later than 90 days from the Acceptance Date of
this Agreement, Customer must provide guidance to Sikorsky with respect to
exterior paint colors and interior colors and materials (as applicable).
Sikorsky will create exterior renderings and interior material boards based on
this guidance, and will present this material at the configuration review
meeting described in clause 5.2 below.

         
Enclosure to
SPB 6307
     
Page 10 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

  5.2   Configuration Finalization Meeting — Sikorsky and Customer will mutually
agree to a date to occur not later than 6 months from the Acceptance Date of
this Agreement in which to conduct a configuration review meeting at Sikorsky’s
Stratford, Connecticut USA facility to review and discuss the aircraft systems
and interior specifications with Customer. The intent of this meeting is to
provide Customer with a thorough understanding of the aircraft systems and
interior specifications. Sikorsky will also present to the Customer exterior
paint schemes and interior configuration and materials that are based on colors
and guidance provided to Sikorsky prior to the meeting by Customer (reference
paragraph 5.1 above). All travel, living and communication expenses incurred by
Customer’s representatives shall be borne by Customer.     5.3   Customer
Furnished Information — No later than 6 months prior to the applicable Scheduled
Presentation Date Helicopter, Customer will furnish Sikorsky with the following
information for each Helicopter:

  5.3.1   Executed specification approval log. Items requiring approval in this
log include, but are not limited to:

  5.3.1.1.   System Specification     5.3.1.2.   Audio Specification (if
applicable)     5.3.1.3.   Interior Configuration Document     5.3.1.4.  
Interior Material Board     5.3.1.5.   Seat Upholstery Style (if applicable)    
5.3.1.6.   External Paint Rendering     5.3.1.7.   Exterior Paint Colors    
5.3.1.8.   Exterior Paint Production Drawing     5.3.1.9.   Any required
customer furnished camera-ready artwork for logos (if applicable)     5.3.1.10.
  Registration numbers and ICAO addresses for each Helicopter

Failure to provide Sikorsky with any of the foregoing information by the
respective dates may result in a delivery delay and such delay shall constitute
an Excusable Delay by Sikorsky under this Agreement.

VII.   INTERNATIONAL SALES PROVISIONS   1.   Export License — The full
performance by Sikorsky under this Agreement is subject to the receipt of all
applicable United States Government export licenses and approvals. Sikorsky
agrees to provide assistance to Customer to obtain any required United States
export license; however, the responsibility and cost for obtaining any license
is the responsibility of the Customer. Customer acknowledges and understands
that the length

         
Enclosure to
SPB 6307
     
Page 11 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

    of time from application for and receipt of the necessary United States
export license is uncertain. Accordingly, Customer shall use its best efforts to
obtain any required United States export license in a manner to support the
timely delivery of the Offshore Oil Helicopter. To the extent an export license
is required and Customer requests Sikorsky’s assistance in accordance with the
provisions hereof, Customer hereby agrees to provide the following to Sikorsky
in writing at least six (6) months prior to the applicable Scheduled
Presentation Date Helicopter for the purpose of obtaining the export license:

  (i)   the intended destination for the Offshore Oil Helicopter;     (ii)   the
identification and nationality of the party who will take title to and be the
registered owner of the Helicopter at delivery to the extent such party is an
entity different from Customer;     (iii)   the identification and nationality
of the financing source for the Helicopter, if such financing source is to hold
title to or register as the owner of the Helicopter; provided that such
financing source must be a “broker” within the meaning of the ITAR (22 CFR
Part 129);     (iv)   the identification and nationality of pilots, maintainers
and other third parties including the name of their employer, if any, who are to
be trained on the Helicopter;     (v)   confirmation of the finalization of the
items specified in Paragraph 5.3 and all other optional equipment to be
installed or provided for in or on the Offshore Oil Helicopter; and     (vi)  
for items (i) through (iv) above, the following additional information:

  a.   the applicable legal name of the entity;     b.   address of such entity;
    c.   country of incorporation for such entity;     d.   name of point of
contact; and     e.   telephone number of point of contact.

    In addition, Customer agrees to promptly provide any additional information
and complete any documentation required by the United States Government to
enable the delivery of the Offshore Oil Helicopter.       Failure to provide
Sikorsky with any of the foregoing information when required, any subsequent
change to the foregoing, or any other cause that may delay the receipt of a
required United States export license may result in a delay of the delivery of
the Offshore Oil Helicopter. Any delivery delay caused thereby shall be deemed
an Excusable Delay under this Agreement.

         
Enclosure to
SPB 6307
     
Page 12 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

2.   Import License — Customer shall be responsible for obtaining and complying
with any and all import licenses or other authorizations and import taxes or
fees which may be required by the country of destination for importing the
Offshore Oil Helicopter(s).   3.   FAA Registration — Customer shall be
responsible for obtaining FAA aircraft registration in the United States upon
transfer of title of the Helicopter in accordance with this Agreement; provided
however that upon Customer’s request, Sikorsky shall provide Customer with all
reasonable assistance required. In the event Customer cannot comply with FAA
regulations for aircraft registration in the United States upon transfer of
title of the Helicopter in accordance with this Agreement, Sikorsky shall refer
Customer to a third party trustee (the “Trustee”) who shall take title to the
Helicopter upon Acceptance of the Helicopter through the Acceptance of
Completion Services. Sikorsky shall consent to the assignment of the Agreement
to the Trustee for this purpose and Customer shall execute any necessary
documentation in connection therewith. All fees assessed by the Trustee in
connection with its services shall be borne by Sikorsky.   4.   Operations
Within United States — If, after transfer of title, the Helicopter/Offshore Oil
Helicopter is to be flown within the jurisdiction of the United States for any
reason, including flight training, Customer, shall, prior to such operation,
obtain and carry currently effective certificates of registration and
airworthiness issued or rendered valid by the country of registry and shall
display the nationality and registration markings of that country, as required
by Title 14 Part 375 of the U.S. Code of Federal Regulations. [In addition, for
sales to foreign governments, the Customer shall obtain the requisite U.S. State
Department flight clearance approvals prior to any such flight within the United
States.] The Customer will comply with all other United States federal, state
and local laws and regulations that may be applicable to the operation of the
Helicopter/Offshore Oil Helicopter in the United States.   5.   Special
Airworthiness Requirements — In the event Customer wishes to have changes made
in the Helicopter/Offshore Oil Helicopter(s) to meet specific airworthiness
requirements of the country of destination, Customer shall supply to Sikorsky,
in the English language, copies of the applicable standards and a complete
description of the changes desired. Sikorsky will review all requested changes
and promptly submit a quotation to Customer of the effect on prices and delivery
of incorporating such changes. If acceptable to Customer, this Agreement shall
be amended to incorporate such changes; provided, however, in the event any
changes result in variations in the specification, the specification shall be
deemed revised to incorporate all such variations. Although Sikorsky may provide
Customer with assistance in evaluating the specific airworthiness requirements
of the country of destination and suggest changes to meet such requirements,
Sikorsky assumes no responsibility for the acceptability of such changes to
government authorities and assumes no obligation to meet the airworthiness
requirements of any country.   6.   Compliance with Laws — The terms, conditions
and performance by the parties under this Agreement will comply with all laws,
rules, regulations and controls; including but not

         
Enclosure to
SPB 6307
     
Page 13 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

    limited to the following:

  a.   If the time for transfer of title to the Helicopter shall occur prior to
receipt of all U.S. Government export approvals required for delivery of the
Helicopter or Offshore Oil Helicopter, Sikorsky shall transfer title to the
Helicopter or Offshore Oil Helicopter only to a U.S. entity, and if to a U.S.
financing institution, only to such U.S. financing institution that is a
“broker” within the meaning of the ITAR (22 CFR Part 129); and     b.   Prior to
receipt of all U.S. Government export approvals required for delivery of the
Helicopter or Offshore Oil Helicopter, no “foreign person”, as that term is
defined within the ITAR (22 CFR Part 120), shall have any access to the
Helicopter, Offshore Oil Helicopter or any related technical data or assistance.

IN WITNESS WHEREOF, this Agreement has been executed by each party’s authorized
representative.

                      BRISTOW GROUP:       SIKORSKY AIRCRAFT CORPORATION:
 
                    By:   /s/ William E. Chiles       By:   /s/ Stephen B. Estiu
                  Name:   William E. Chiles       Name:   Stephen B. Estiu
Title:   President & CEO       Title:   Vice President Date:   May 19, 2006    
  Acceptance Date:   May 19, 2006

ATTACHMENTS:

     
Exhibit A
  Helicopter Configuration
Exhibit B
  Publications
Exhibit C
  Training
Exhibit D
  Warranty
Exhibit E
  Spare Parts Provisioning and Technical Support
Exhibit F
   
Part 1
  Form of Certificate of Helicopter Acceptance
Part 2
  Form of Certificate of Completion Services Acceptance

         
Enclosure to
SPB 6307
 
Proprietary Information: Use or disclosure of
data contained on this sheet is subject to the
restriction on the cover document and letter.  
Page 14 of 14

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

EXHIBIT A
Offshore Oil Helicopter Configuration Summary
Prepared for
Bristow Group
***

         
Enclosure to
SPB 6307
     
Page 1

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

EXHIBIT B
PUBLICATIONS

1.   Publications — With each Helicopter/Offshore Oil Helicopter sold and
delivered hereunder, Sikorsky shall furnish the Customer with certain
publications under this paragraph for use by the Customer and its contractors in
operating and supporting the Helicopter/Offshore Oil Helicopter. Sikorsky shall
provide the Customer with paper copies of the:

          Pilot’s Rotorcraft Flight Manual (*** copies, paper)

    Sikorsky shall also furnish to the Customer S-92 Interactive Electronic
Technical Manuals (IETMs) contained on CD-ROM computer disk(s) for accessing the
information contained in the S-92 Maintenance Manuals (which includes
Illustrated Parts Catalog), HUMS User Guide, and Airworthiness Limitations and
Inspection Manuals. In addition, two copies of the Engine Operating and
Maintenance Manual and Engine Illustrated Parts Breakdown Manual will be
provided by GE. The IETMs shall be subject to Sikorsky’s standard IETM software
license agreement terms.   2.   Alert Service Bulletins — Alert Service
Bulletins shall be issued on matters requiring the immediate attention of the
Customer and shall be generally limited to items affecting safety.   3.  
Customer Service Notices— Customer Service Notices shall be issued to furnish
the Customer with information regarding product improvement modifications and
part changes.   4.   Revisions — The Customer shall receive a revision service
to the Sikorsky manuals and IETMs for a period of *** years after the final
acceptance of the Completion Services on the first Helicopter. An extended
revision service is available at an additional price to the Customer. Sikorsky
will provide *** years of revision service for vendor manuals on CD ROM.

         
Enclosure to
SPB 61XX
     
Page 1 of 1

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT



EXHIBIT C
TRAINING

1.   Initial Pilot Training Services — With each Helicopter/Offshore Oil
Helicopter sold and delivered hereunder, Sikorsky shall make available to
Customer *** pilots an S-92 initial pilot training Course approximately *** in
duration, consisting of a Visual Flight Rules (VFR) transition segment, and as
required, an Instrument Flight Rules (IFR) transition segment. Each of the
segments is programmed to provide emphasis on classroom training, cockpit
familiarization using cockpit trainer, simulator and flight instruction and be
of sufficient duration to transition an experienced single engine turbine
qualified helicopter pilot with 200 flight hours into the S-92. Each Customer
pilot must have a current commercial certificate helicopter instrument rating,
or Equivalent. Each Customer pilot will receive approximately *** training in a
full motion Level D flight simulator, if available, in accordance with FAA Ac
120-63 and approximately *** in the Customer’s S-92 Helicopter, following final
acceptance by the Customer of the Completion Services by the Customer. Full
flight simulator hours will be conducted in the pilot’s station.   2.   Initial
Maintenance and Electrical Training Services — With each Helicopter/Offshore Oil
Helicopter sold and delivered hereunder, Sikorsky shall make available to ***
Customer maintenance technicians an initial S-92 maintenance training course
approximately *** days in duration or, at Customer’s option, an S-92 electrical
training course approximately *** days in duration. Either course includes
inspection and maintenance troubleshooting and use of a maintenance trainer, if
available. Each mechanic must have background experience in one or more of the
following categories: certified (by Federal Aviation Administration (“FAA”) or
by an equivalent airworthiness authority) airframe mechanic with one (1) year
practical experience as a rated aircraft mechanic; one (1) year experience as an
active mechanic on a commercial or military helicopter; or three (3) years
general experience as a commercial or military aircraft mechanic.   3.   Engine
Training Services — With each Helicopter/Offshore Oil Helicopter sold and
delivered hereunder, Sikorsky shall make available to *** Customer mechanics, an
engine maintenance course at the engine manufacturer’s facility. This course is
approximately *** days in duration.   4.   Pilot Information — As required by
U.S. law, including but not limited to the Aviation and Transportation Security
Act, Customer shall identify its personnel that will undergo pilot training.
Customer shall provide the names (and any other necessary information) of the
pilot trainees or take any required act sixty (60) days prior to the beginning
of training. Delay, inaction or refusal by the U.S. Government to authorize the
training of any pilot will be a force majeure event with regard to Sikorsky’s
training obligations. All

         
Enclosure to
SPB 6307
     
Page 1

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

    expenses related to such pilot and maintenance training, including, but not
limited to, fuel, maintenance, spare parts, insurance, landing fees, and travel
and lodging for the Customer’s students and other personnel shall be borne by
the Customer. All training will be conducted in English. Written training
materials will be in the English language.   5.   Customer’s Responsibility— the
Customer shall be responsible for all travel and related expenses associated
with Customer’s personnel attending such training services.   6.   Scheduling —
Prior to the Scheduled Presentation Date Completion Services on the Helicopter,
the Customer shall provide Sikorsky written notice as to whether the Customer’s
personnel or designees are going to attend the S-92 pilot training and/or
maintenance/electrical training courses. Sikorsky will, if practical, schedule
the ground school portion of the pilot training course and the
maintenance/electrical training course so that completion will be accomplished
immediately prior to the delivery of the Offshore Oil Helicopter to Customer. If
the Customer elects to have *** pilots attend the S-92 pilot training course,
*** pilots must, unless Sikorsky agrees otherwise, attend the course
concurrently. Unless Sikorsky notifies Customer to the contrary, all training,
except flight training, will be conducted at FlightSafety International’s
facility in West Palm Beach, Florida. Flight training in Customer’s S-92
Offshore Oil Helicopter will be conducted at or near the Designated Completion
Center, or as mutually agreed by the parties. In any event the training services
in Paragraphs (1), (2) and (3) above must be scheduled and completed within
twelve (12) months of the Helicopter delivery to which such services are
allocable, in default of which Customer shall no longer be entitled to such
services. The training services provided in accordance with Paragraphs (1),
(2) and (3) above will be conducted in the English language. The Customer shall
provide all documentation, and personal information on the pilots to be trained,
and cooperation for pilot training as requested by Sikorsky to assure compliance
with U. S. A. laws and applicable policies and regulations in force at the time
of training.   7.   Hold Harmless and Indemnification — In consideration of
Sikorsky making training services available to the Customer hereunder, the
Customer, as the Offshore Oil Helicopter owner whose employees or designees will
be the recipient of such training services, shall secure and protect itself and
shall indemnify Sikorsky, FlightSafety International, Inc., their affiliates and
their respective directors, officers, employees, service representatives, and
agents, from any liability, claim of liability, expense, cause of action, loss
or damage whatsoever, whether arising in tort or otherwise, for any injury,
including death, to any person or property whatsoever (including the Customer’s
Offshore Oil Helicopter), arising out of or in conjunction with the performance
of such training services.   8.   Insurance Requirements — Toward effectuating
the security, protection and indemnification of Paragraph 7 above, and in
addition to Customer’s obligations under such Paragraph 7, Customer agrees to
carry as a minimum on each Offshore Oil Helicopter purchased under this
Agreement the following insurance from the scheduled time of delivery of the
Completion Services on the Helicopter through the completion of all of the
flight training services provided hereunder:

         
Enclosure to
SPB 6307
     
Page 2

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT



  (i)   Aircraft Public Liability, Bodily Injury and Property Damage and
Passenger Legal Liability Insurance, including Contractual Liability Insurance
to cover the liabilities herein assumed by Customer, with a limit of not less
than $100,000,000.00 for a single occurrence.     (ii)   Aircraft Hull All Risk
Loss or Damage Insurance covering the Offshore Oil Helicopter in the amount of
the Helicopter Unit Price plus the Completion Services Unit Price.

    All of the insurance policies shall be issued by companies authorized to do
business under the laws of the States of Florida and Connecticut and
satisfactory to Sikorsky, shall be in form and substance satisfactory to
Sikorsky, shall name Sikorsky, FlightSafety International, Inc. and their
respective affiliates as additional insureds, shall contain a provision
prohibiting cancellation except upon at least ten (10) days prior written notice
to Sikorsky and FlightSafety International, Inc., shall contain a complete
waiver of subrogation by the insurer against Sikorsky, FlightSafety
International, Inc., and their respective affiliates, and shall be primary and
non-contributory with respect to any insurance carried by Sikorsky and/or
FlightSafety International, Inc. Customer shall furnish to Sikorsky either
certified copies of such policies or certificates evidencing such insurance and
waiver. Such copies or certificates shall be presented to Sikorsky thirty
(30) days prior to the scheduled commencement of the flight training.   9.  
Further Understandings — Sikorsky assumes no liability for any expense of the
Customer’s personnel, directly or indirectly connected with the furnishing of
training services provided for herein. The parties expressly understand and
agree that the responsibility of Sikorsky in the furnishing of the training
services described above is limited to the furnishing of such and shall not
extend to the results thereof. The parties further understand and agree that, in
the event Customer elects not to take all or any portion of the training
services provided for herein, no refund or other financial adjustment of the
price will be made.

         
Enclosure to
SPB 6307
     
Page 3

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT



EXHIBIT D
WARRANTY
1. WARRANTY
Sikorsky warrants to Customer that each new helicopter sold by it, the parts and
accessories installed thereon (except for the engines and engine accessories
which are covered by their respective manufacturer’s separate warranties and
Customer furnished equipment), new spare parts, and repaired/overhauled parts
shall be free from defects in material and workmanship under normal use and
service for the periods outlined below.
2. DURATION

          CATEGORY   PERIOD OF COVERAGE   INCLUDES
Primary Structural Parts
  5 years after final acceptance of the Completion Services by Customer, or 6
years after title transfer of the Helicopter to Customer, whichever first occurs
  Fuselage, empennage, stabilizers, pylons & mounts
 
       
Non-Primary Structural Parts & Dynamic Components Installed on Aircraft
  2 years or 2000 hours of operation after final acceptance of the Completion
Services by Customer, or 3 years after title transfer of the Helicopter to
Customer, whichever first occurs.   Non-primary structural components, dynamic
components, accessories, avionics, navigation and communication equipment
 
       
New Spare Parts
  3 years after date of shipment from Sikorsky or 2 years after installation, or
2000 hours of operation, whichever first occurs    
 
       
Repaired/Overhauled
Parts
  2 years after date of shipment from Sikorsky or 1 year after installation, or
1000 hours of operation, whichever first occurs    

3. SIKORSKY OBLIGATIONS
A. REPAIR/REPLACEMENT.
Sikorsky shall be obligated under this warranty to the repair or replacement of
the defective item with a new, overhauled or serviceable replacement item during
the applicable term of the warranty. The decision to repair or replace the
defective item is solely at the discretion of Sikorsky.

         
Enclosure to
SPB 6307
     
Page 1 of 5

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

B. LABOR
Sikorsky shall bear the reasonable and customary removal and installation labor
cost (at straight time at per hour) associated with valid warranty claims during
the first six (6) months of operation after final acceptance of the Completion
Services by Customer, provided such labor is performed by Sikorsky, the
Customer, or at a service center authorized by Sikorsky.
4. CUSTOMER’S OBLIGATIONS

A.   The Customer must notify Sikorsky in writing of any defect occurring within
the warranty period, within sixty (60) days after its discovery.   B.   If
Sikorsky elects to replace or exchange rather than repair and return the
warranted item, the Customer must return the defective part to Sikorsky or its
designated repair facility within 30 days (domestic U. S.) or 60 days
(international) of receipt of replacement or exchange item, if so requested by
Sikorsky.   C.   If requested by Sikorsky, the Customer must furnish Sikorsky
with pertinent Offshore Oil Helicopter operational and maintenance records. Such
records may include any and all those prepared during the entire warranty period
immediately preceding the discovery as well as records of any incident,
accident, or unusual event encountered by the Offshore Oil Helicopter at any
time prior to the discovery of the defect.

5. TRANSPORTATION
Transportation charges relating to approved warranty claims, up to and including
the average cost of Federal Express P1 or equivalent, will be borne by Sikorsky
if returned in accordance with written shipping instructions from Sikorsky.
Transportation charges do not include taxes, duties, loans, lease charges,
exchange fees, warehousing charges, handling charges, or administrative charges.
Any premium transportation costs shall be borne by the Customer.
6. WARRANTY ON REPLACEMENT PARTS
Parts replaced or exchanged (newly manufactured, repaired or overhauled) under a
valid warranty claim are warranted for the remainder of the original warranty
period associated with the discrepant part removed.

         
Enclosure to
SPB 6307
     
Page 2 of 5

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

7. EXCLUSIONS
This warranty does not apply to:

  A.   Offshore Oil Helicopters which are regularly engaged in flight testing,
and/or     B.   Offshore Oil Helicopters which are not maintained, operated or
repaired in accordance with the procedures recommended by Sikorsky or its OEM’s,
and/or     C.   Offshore Oil Helicopters which undergo structural modifications,
repairs, and/or engine retrofits without the express written approval and
technical guidance of Sikorsky, and/or     D.   Offshore Oil Helicopters or
parts which have been subject to abuse, misuse, negligence, combat damage,
incident or accident, and/or     E.   Offshore Oil Helicopters or parts which
have been subject to direct foreign object damage, ingestion of foreign material
or sand, dust or any corrosive or erosive agent, and/or     F.   Standard
consumable and expendable items such as, but not limited to, seals, filters,
gaskets, tires, hoses, bulbs, switches, batteries, bearings, brake pads and
general hardware.     G.   Normal wear and tear, including normal wear and tear
to exterior paint and interior items such as, but not limited to, to seats,
sidewall and headliner coverings, woodwork, plating and other soft trim
appearance items and exterior paint.     H.   Parts and accessories whose
manufacturer’s identification tag has been removed or obliterated or cannot
otherwise be identified as having been installed on the Offshore Oil Helicopter
at final acceptance of the Completion Services by Customer.     I.   Defects
which result from contamination such as contaminated fuel, oil, hydraulic fluids
and the like.

8. DISCLAIMER
A. TITLE
Sikorsky warrants to Customer that it will convey good title to the
Helicopter/Offshore Oil Helicopter and parts sold hereunder. Sikorsky’s
liability and Customer’s remedy under this warranty are limited to the removal
of any title defect or at the election of Sikorsky to the replacement of the
Offshore Oil Helicopter or parts thereof which are defective in title; provided,
however, that the right and remedies of the parties with respect to patent
infringement shall be limited to the provisions of Paragraph 8B below.

         
Enclosure to
SPB 6307
     
Page 3 of 5

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

B. PATENT INFRINGEMENT
Sikorsky shall conduct, at its own expense, the entire defense of any claim,
suit or action alleging that, without further combination, the use or resale by
Customer or any subsequent purchaser or user of any Offshore Oil Helicopter or
part delivered hereunder directly infringes any United States patent, but only
on the conditions that (A) Sikorsky receives prompt written notice of such
claim, suit, or action and full opportunity and authority to assume the sole
defense thereof, including settlement and appeals, and all information available
to Customer and defendant for such defense; (B) said Offshore Oil Helicopter or
part is made according to a specification or design furnished by Sikorsky or, if
a process patent is involved, the process performed by the Offshore Oil
Helicopter(s) is recommended in writing by Sikorsky; and (C) the claim, suit, or
action is brought against Customer or one expressly indemnified by Customer.
Provided all of the foregoing conditions have been met, Sikorsky shall, at its
own expense, either settle said claim, suit, or action or shall pay all damages
excluding consequential damages and costs awarded by the court therein, and, if
the use or resale of such Offshore Oil Helicopter or part is finally enjoined,
Sikorsky shall, at Sikorsky’s option: (i) procure for defendant the right to use
or resell the Offshore Oil Helicopter or part, (ii) replace them with an
equivalent noninfringing Offshore Oil Helicopter or part, (iii) modify them so
they become noninfringing but equivalent, or (iv) remove them and refund the
purchase price (less a reasonable allowance for use, damage, and obsolescence).
If a claim, suit, or action is based on a design or specification furnished by
Customer, or on the performance of a process not recommended in writing by
Sikorsky, or on the use or sale of the Offshore Oil Helicopter or parts
delivered hereunder in combination with other helicopter parts not delivered to
Customer by Sikorsky, Customer shall indemnify and save Sikorsky harmless
therefrom.
C. EXCLUSIVE WARRANTIES & REMEDIES
THE FOREGOING WARRANTIES ARE EXCLUSIVE AND ARE GIVEN AND ACCEPTED IN LIEU OF
(i) ANY AND ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE; AND (ii) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM, OR REMEDY
IN CONTRACT OR TORT, WHETHER OR NOT ARISING FROM SIKORSKY’S OR ANY OF ITS
AFFILIATE’S NEGLIGENCE, ACTUAL OR IMPUTED, STRICT TORT LIABILITY OR BREACH OF
WARRANTY. THE REMEDIES OF THE CUSTOMER SHALL BE LIMITED TO THOSE PROVIDED HEREIN
TO THE EXCLUSION OF ANY OTHER REMEDIES INCLUDING, WITHOUT LIMITATION, INCIDENTAL
OR CONSEQUENTIAL DAMAGES. NO AGREEMENT VARYING OR EXTENDING THE FOREGOING
WARRANTIES, REMEDIES, OR THIS LIMITATION WILL BE BINDING UPON SIKORSKY OR ANY OF
ITS AFFILIATES UNLESS IN WRITING, SIGNED BY A DULY AUTHORIZED OFFICER OF
SIKORSKY OR SUCH AFFILIATES.

         
Enclosure to
SPB 6307
     
Page 4 of 5

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

9. GENERAL

  A.   This warranty may not be assigned or otherwise transferred to any other
party without the advance, written consent of Sikorsky.     B.   Sikorsky is not
liable for the costs incurred in troubleshooting, gaining access for removal of
the discrepant item or reinstallation or testing of the repaired or replacement
item except as set forth in paragraph 3B.     C.   Warranties covering the
engines and engine accessories installed on the Offshore Oil Helicopter are made
separately to the customer by their respective manufacturers. All warranty
claims pertaining to those items should be made directly to the manufacturer in
question. Sikorsky will assist Customer is submitting warranty claims to the
engine manufacturer if so requested by the Customer.

         
Enclosure to
SPB 6307
     
Page 5 of 5

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

EXHIBIT E
SPARE PARTS PROVISIONING AND TECHNICAL SUPPORT
PROVISIONING:
Not later than 180 days prior to aircraft delivery to Customer, Sikorsky will
conduct spare parts and support equipment provisioning conference with the
customer at Sikorsky’s Stratford, Connecticut facilities to define a tailored
support package satisfying the operational requirements of the customer. Travel
expenses to the Sikorsky facility shall be the responsibility of Customer.
Maintenance concept, quantity of helicopters, number of operational sites, and
fleet projected utilization will be parameters utilized in establishing spare
parts recommendations. Customer will be sent after contract signing a
“Maintenance and Operations” Site Survey form that will better educate and
inform Sikorsky of equipment and facilities Customer has at the place of
operation. Customer will complete the survey 20 days prior to the date of the
conference.
TECHNICAL SUPPORT:
FIELD SERVICE REPRESENTATIVES: Sikorsky will maintain a staff of factory trained
Field Service Representatives (FSR) for the purpose of providing on site
guidance on technical, logistical, and operational issues. The FSR serves as
liaison between Sikorsky and the customer to assist in the introduction of the
S-92 helicopter into the fleet. The FSR provides ongoing familiarization to
support customer personnel and provides guidance with integrating the Scheduled
Maintenance Requirements into the customer’s maintenance program. The FSR is
supported by a Service Engineering team and a 24 hour, 7 days a week, HELP DESK.
An FSR is assigned with each new S-92 customer for a period of *** days
commencing upon arrival of the first Helicopter at the Customer’s facility as no
extra cost to Customer.

         
Enclosure to
SPB 6307
     
Page 1 of 1

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

EXHIBIT F
Part 1
CERTIFICATE OF HELICOPTER ACCEPTANCE
Pursuant to the S-92 New Helicopter Sales Agreement Number ___, dated ___,
between Sikorsky Aircraft Corporation. (“Sikorsky”) and Bristow Group
(“Customer”)”
Inspection — Customer hereby acknowledges that it has thoroughly inspected the
S-92 helicopter Registration No. ___ and has found it to be acceptable and in
accordance with the requirements of the above referenced Agreement; and
Acceptance — Customer hereby accepts the helicopter described below on the ___
day of ___, 200___. Flight hours at time of acceptance is ___.
IN WITNESS WHEREOF, Customer has caused this Certificate to be executed this ___
day of ___, ___.
BRISTOW GROUP
By:
Name:
Title:

         
Enclosure to
SPB 6307
     
Page 1

 



--------------------------------------------------------------------------------



 



     
(LOGO) [h38492h3849201.gif]
  S-92 NEW HELICOPTER SALES AGREEMENT

EXHIBIT F
Part 2
CERTIFICATE OF COMPLETION SERVICES ACCEPTANCE
Pursuant to the S-92 New Helicopter Sales Agreement Number ___, dated ___,
between Sikorsky Aircraft Corporation (“Sikorsky”) and Bristow Group
(“Customer”)”
Inspection — Customer hereby acknowledges that it has thoroughly inspected
Completion Services performed on the S-92 helicopter Registration No. ___ and
has found them to be acceptable and in accordance with the requirements of the
above referenced Agreement; and
Acceptance — Customer hereby accepts the Completion Services described below on
the ___ day of ___, 200___. Flight hours on the Offshore Oil Helicopter at time
of acceptance of the Completion Services is ___.
IN WITNESS WHEREOF, Customer has caused this Certificate to be executed this ___
day of ___, ___.
BRISTOW GROUP
By:
Name:
Title:

         
Enclosure to
SPB 6307
     
Page 2

 